 

Exhibit 10.3

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this "Agreement"), dated as of this 29th day of
November, 2016 (the "Effective Date"), is made and entered into by and between
GMR MECHANICSBURG, LLC, a Delaware limited liability company ("Purchaser"), and
HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation (“Lease
Assignor”), and PENNSYLVANIA HRT, INC., a Pennsylvania corporation ("HRT"). For
purposes hereof, Lease Assignor and HRT shall be jointly referred to as
“Seller”.

 

RECITALS:

 

A.           WHEREAS, HRT owns the Real Property (as defined in Recital C
below), which is located at 175 Lancaster Blvd., Mechanicsburg, Pennsylvania
17055.

 

B.           WHEREAS, HRT has ground leased the Real Property to Lease Assignor
pursuant to the terms of that certain Second Amended and Restated Land Lease
Agreement, dated December 18, 1987, as amended (the “Ground Lease”), and Lease
Assignor owns the Improvements (as defined in Recital C below) and all
appurtenances thereto.

 

C.           WHEREAS, the parties desire to enter into this Agreement pursuant
to which Purchaser will purchase, accept and assume from Seller, and Seller will
sell, convey, transfer and assign to Purchaser, the following, hereinafter
collectively referred to as the "Assets" or the “Facility”:

 

(i)          HRT’s good and valid fee simple title and all other rights, title
and interest of Seller in and to the parcel(s) of real property on which the
Improvements (as defined below) are located, such real property being more
particularly described on Exhibit A attached hereto (the "Real Property");

 

(ii)         Lease Assignor’s leasehold interest in and to the Real Property
pursuant to the Ground Lease;

 

(iii)        Lease Assignor’s title in and to all buildings, structures,
facilities, amenities, driveways, walkways, parking lots and other improvements
located on the Real Property (collectively, the "Improvements");

 

(iv)        all right, title and interest of Seller in and to any alleys, strips
or gores adjoining the Real Property, any easements, rights of way or other
interests in, on, under or to, any land, highway, street, road or right of way,
open or proposed, in, under, across, abutting or benefiting the Real Property,
and any pending or future action for condemnation, eminent domain or similar
proceeding, or for any damage to the Real Property by reason of a change of
grade thereof, and all other accessions, appurtenant rights, and privileges of
Seller in and to the Real Property and the Improvements;

 

(v)         all fixtures owned by Lease Assignor located on the Real Property
and used in connection with the Improvements, if any (the “Personal Property);
and

 



 

 

 

(vi)        all licenses, permits and warranties benefiting the Real Property,
Improvements or Fixtures that are held in Seller’s name, if any.

 

D.           WHEREAS, the Facility is currently leased to HealthSouth
Corporation (“Lessee”) pursuant to a Lease Agreement, dated as of May 10, 1996,
as amended (the "Facility Lease").

 

NOW, THEREFORE, in consideration of the recitals, and of the mutual agreements,
representations, warranties, conditions and covenants herein contained, the
parties hereto agree as follows:

 

ARTICLE I.

PURCHASE AND SALE

 

1.1          Transfer of Assets. For and in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which are
herein acknowledged, and subject to the terms and conditions herein provided,
Seller shall convey, transfer and assign the Assets to Purchaser.

 

1.2           Closing.

 

(a)          Unless this Agreement shall have been terminated pursuant to an
express right to terminate as herein provided, the closing hereunder (the
"Closing") shall occur on or before 2:00 p.m. CT on December 20, 2016 (the
"Closing Date”). The Closing will be effective for accounting purposes as of
12:01:01 a.m. on the Closing Date such that the Closing Date will be a day of
income and expense to Purchaser.

 

(b)          On the Closing Date, all documents and other materials required
from Seller under Section 9.1(b) (collectively, the "Seller Documents") and from
Purchaser under Section 9.1(c) (collectively, the "Purchaser Documents") in
order to effectuate the consummation of the Closing shall be delivered to the
offices of Escrow Agent, or at such other date, time and place as both parties
may reasonably agree taking into account the relative location of any lenders.
Notwithstanding the foregoing, (i) Seller may deliver all of the Seller
Documents required hereunder to the Title Company (as defined in Section 1.7(c)
below), as escrow agent ("Escrow Agent") or Purchaser’s counsel on or before the
Closing Date (to hold in escrow in accordance with customary conveyancing
practices subject to the consummation of the Closing) by overnight courier, and
(ii) Purchaser may deliver all of the Purchaser Documents required hereunder to
Escrow Agent on or before the Closing Date (to hold in escrow in accordance with
customary conveyancing practices subject to the consummation of the Closing) by
overnight courier.

 

1.3           Purchase Price. The purchase price (the “Purchase Price”) for the
Assets shall be Twenty-Four Million, One Hundred Ninety-Eight Thousand and
No/100 Dollars ($24,198,000.00), subject to the prorations and further
adjustments as provided for in this Agreement. At the Closing, the Purchase
Price shall be paid as in cash, subject to the prorations and further
adjustments as provided for in this Agreement, by wire transfer of immediately
available federal funds to Escrow Agent (“Cash Proceeds”).

 



 2 

 

 

1.4           Deposit. Within three (3) business days following the Effective
Date Purchaser will deposit the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) (the “Initial Deposit”) with the Title Company as provided
herein (such amount together with the Additional Deposit, as defined in Section
1.7(b), are herein referred to as the “Deposit”). At Closing, the Deposit shall
be applied to the Purchase Price.

 

1.5           Payment of Purchase Price. At Closing, Purchaser shall pay the
Purchase Price, adjusted for any prorations, credits and additions for the
benefit of Purchaser or Seller as specified in this Agreement, as set forth in
Section 1.3 hereof.

 

1.6           No Assumed Liabilities. Except as set forth in this Agreement or
in any document executed by the Purchaser at the Closing, Purchaser shall NOT
assume any liabilities or obligations of Seller whatsoever, fixed or contingent,
and prior to, on and after the Closing Date, Seller shall retain and discharge
in the ordinary course all liabilities and obligations of Seller. Except for the
Facility Lease, Purchaser shall not assume any contracts, equipment leases or
leases, and Seller shall remain fully liable for all obligations thereon. There
shall be no adjustment between Purchaser and Seller of taxes, assessments, water
charges, utilities, receivables or rents, if any, premiums on existing insurance
policies, if any, or any other items relating to the Assets, it being understood
by the parties that Lessee, as Lessee under the Facility Lease, shall be
obligated to pay the same under the terms thereof (such Facility Lease being an
absolute net lease in which Lessee is responsible for all costs thereunder).

 

1.7           Due Diligence Period.

 

(a)          Seller and Purchaser entered into that certain Early Access
Agreement, dated as of November 2, 2016 (the “EA Agreement”) pursuant to which
Seller has afforded the Purchaser with the opportunity to begin its due
diligence investigations of the Facility and has delivered to the Purchaser the
Property Documents (as defined in the EA Agreement and as herein so called).
Purchaser may supplement its original request for Property Documents as
Purchaser deems appropriate, and, to the extent Seller has possession or control
of such supplemental items, Seller, at no additional cost to Seller, shall
provide the supplemental items to Purchaser within five (5) days after written
request by Purchaser. Purchaser does hereby indemnify and hold Seller harmless
from all costs, expenses, damages, claims and fees, including reasonable
attorney’s fees, which occur or arise due to Purchaser’s due diligence
hereunder.

 

(b)          For the period (the "Due Diligence Period") commencing on the
Effective Date and continuing until 6:00 p.m. CT on Thursday, December 8, 2016,
Purchaser shall have the right to terminate this Agreement by written notice to
Seller in the event Purchaser, in Purchaser’s sole discretion, is not satisfied
with the Assets for any reason, which reason need not be specified in such
notice, provided that such notice is delivered (in accordance with the
provisions of this Agreement) to Seller on or before 6:00 p.m. CT on the last
day of the Due Diligence Period. If such notice of termination is so delivered
on or before 6:00 p.m. CT on the last day of the Due Diligence Period, then this
Agreement shall terminate, the Deposit shall be refunded to Purchaser, Purchaser
shall provide Seller a copy of all third party reports obtained by Purchaser
during the Due Diligence Period (without any representation as to the accuracy
thereof), and the parties shall thereafter be released from all further duties
and obligations under this Agreement. If this Agreement is not terminated as set
forth in this Section 1.7 or as otherwise provided herein, then this Agreement
shall remain in full force and effect, the Purchaser shall deposit an additional
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (the “Additional
Deposit”) with the Title Company, and the Deposit shall become non-refundable,
except as otherwise provided herein.

 



 3 

 

 

(c)          Survey. Purchaser, at Purchaser’s option, shall use commercially
reasonable efforts to obtain, prior to the expiration of the Due Diligence
Period, an updated real property survey for the Facility (the "Survey").
Notwithstanding the foregoing, Purchaser shall not have the right to object to
any matters created or consented to in separate written consent by Purchaser,
all of which shall be deemed to be Permitted Exceptions (as defined in Section
1.7(d) below).

 

(d)          Upon mutual execution of this Agreement, Seller shall deliver a
copy of this executed Agreement to Fidelity National Title Insurance Company
(the “Title Company”), c/o Melodie T. Rochelle, 5516 Falmouth St., Suite 200,
Richmond, VA 23230, whom Seller has already instructed, prior to the execution
of this Agreement, to cause title to the Facility to be examined and to deliver
copies of its Title Report to Seller and Purchaser. The Title Report shall
contain a commitment by the Title Company to issue to Purchaser a title
insurance policy on an extended coverage ALTA Owner’s form, in form and
substance reasonably acceptable to Purchaser (the "Title Policy") insuring the
valid fee simple title to the Facility. On or before the expiration of the Due
Diligence Period, Purchaser may furnish to Seller and Title Company a writing
(the “Title Objection Notice”) specifying any defect, matter or exception to
title to the Facility which is unacceptable to Purchaser, in its sole
discretion, including any so-called pre-printed or standard exceptions
(collectively, the “Objectionable Title Exceptions”). Seller shall have ten (10)
business days after receipt of the Title Objection Notice to notify Purchaser as
to whether Seller will cure or remove at its cost each of the Objectionable
Title Exceptions (“Seller’s Reply Notice”) at or prior to the Closing. In the
event that Seller states in Seller’s Reply Notice that it is unable or unwilling
to cure all Objectionable Title Exceptions or if Seller fails to deliver any
Seller’s Reply Notice, then Purchaser may either (i) terminate this Agreement by
delivering written notice thereof to Seller and the Title Company on or before
the later of the expiration of the Due Diligence Period or five (5) Business
Days following the due date of Seller’s Reply Notice in which event Purchaser
shall be immediately refunded the Earnest Money Deposit, or (ii) waive its
objections as to any Objectionable Title Exceptions that Seller did not agree to
cure or remove and proceed to Closing under the terms and conditions herein. Any
exceptions to title set forth in the Title Report that are not included in the
Title Objection Notice, together with any Objectionable Title Exceptions
expressly waived by Purchaser pursuant to this Section, are herein called the
“Permitted Exceptions”; provided, however, that exceptions for ad valorem taxes
that are not yet due and payable, liens for any labor or materials and parties
in possession, other than Lessee, shall not be Permitted Exceptions irrespective
of whether Purchaser objects to same unless and only to the extent that such
obligation is waived in writing by Purchaser. If Purchaser elects not to
terminate this Agreement as set forth above in this Section, then, Purchaser
shall again have the right to object to any new exceptions to or defects in or
other matters affecting the Facility, other than the Permitted Exceptions, shown
on any updated or amended Title Report within the same time periods as set forth
above for the initial Title Report. If Seller fails to agree to cure or remove
all such additional items objected to then Purchaser shall again have the right
to terminate this Agreement and be reimbursed the Earnest Money Deposit or waive
the objection. The time periods for objecting to, responding to and curing or
removing the additional exceptions, defects or other matters and for terminating
this Agreement with respect to each amended or updated Title Report shall be the
same as those set forth above in this Section with respect to the initial Title
Report commencing with the date Purchaser receives the updated or amended Title
Report, and, if necessary, the Closing Date shall be extended for such purposes.
Any termination notice delivered by Purchaser under this Section may be
delivered to Seller and Title Company via email transmission with a copy via
facsimile to the e-mail address(es) and fax number(s) for Seller set forth in
Article XI and to the e-mail address and fax number for Title Company set forth
in the Title Report. Notwithstanding anything to the contrary set forth herein,
the failure of Purchaser to object to any matter reflected in the Title
Commitment or Survey prior to the expiration of the Due Diligence Period shall
cause such matter to become a Permitted Encumbrance; provided, however, Seller
shall be unconditionally obligated to pay any outstanding indebtedness evidenced
by, and cause the release of any lien, mortgage, deed of trust, deed to secure
debt, security agreement, judgment, tax lien or other encumbrance affecting the
Assets and capable of being released through or as a result of the payment of
money (collectively, "Monetary Encumbrances") irrespective of whether Purchaser
objects to same unless and only to the extent that such obligation is not waived
in writing by Purchaser.

 



 4 

 

 

(e)          Seller and Purchaser hereby confirm and agree that the EA Agreement
terminated as of the Effective Date and neither party has any continuing or
surviving obligations thereunder except for the Purchaser’s obligations with the
privacy and confidentiality of Lessee’s patients at the Facility.

 

1.8           Effect of Termination of Related Contracts. In the event either or
both of the Related Contracts (as defined below) shall have been terminated for
any reason other than as a result of an Allowable Termination Event (as defined
below), this Agreement shall terminate automatically. As used herein, the term
“Related Contracts” shall mean (A) the Purchase Agreement, dated as of even date
herewith (the “Altoona Purchase Agreement”), between Lease Assignor, as seller,
and Purchaser’s affiliate, GMR Altoona, LLC, a Delaware limited liability
company, for the purchase and sale of the real property and related improvements
located at 2005 Valley View Boulevard, Altoona, Pennsylvania 16602 and (B) the
Purchase Agreement, dated as of even date herewith, between Seller’s affiliate,
HR Acquisition I Corporation, a Maryland corporation, and Purchaser’s affiliate,
GMR Mesa, LLC, a Delaware limited liability company, for the purchase and sale
of the real property and related improvements located at 5652 East Baseline
Road, Mesa, Arizona 85206. As used herein, the term “Allowable Termination
Event” shall mean (i) the termination of this Agreement or the Altoona Purchase
Agreement as a result of the exercise by Lessee of its right of first refusal
for the purchase real property and related improvements covered thereby, (ii)
the termination of either of the Related Contracts or this Agreement as a result
of the failure of the conditions set forth in Article VII of any of said
agreements, or (iii) the termination of either of the Related Contracts or this
Agreement pursuant to Section 10.6 of any of said agreements.

 

1.9           Effect of Termination of this Agreement. Notwithstanding anything
contained in this Agreement or the Related Contracts to the contrary, in the
event this Agreement shall have been terminated pursuant to an express right to
terminate as herein provided other than as a result of an Allowable Termination
Event, the Related Contracts shall be deemed to have been automatically
terminated.

 



 5 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

2.1           Representations. Seller makes the following representations and
warranties as may be limited by Section 2.2, all of which are true and correct
in all material respects as of the date hereof and which shall survive the
Closing for a period of three months: (i) HRT and Lease Assignor are
corporations duly formed and in good standing under the laws of the Commonwealth
of Pennsylvania, and each has the full right and authority to enter into this
Agreement and to consummate the sale transaction contemplated herein; (ii) the
person(s) executing this Agreement on behalf of both HRT and Lease Assignor have
all requisite authority and has been duly authorized to bind such respective
party; (iii) to Seller’s knowledge, there are no lawsuits or other proceedings
pending or threatened against Seller or regarding ownership, use or possession
of the Facility or any portion thereof; (iv) to Seller’s knowledge, there are no
unpaid bills or claims in connection with the construction of or any repairs to
the Facility occurring or arising by, through or under Seller; (v) neither HRT
nor Lease Assignor is a “foreign person” within the meaning of Section 1445 and
7701 of the Internal Revenue Code and the regulations relating thereto; (vi) to
Seller’s knowledge, the execution and delivery of this Agreement and performance
by Seller (including the consummation of the purchase and sale contemplated
hereby) will not conflict with or result in a violation of, or breach of, or
constitute a default under, any law, regulation, statute or ordinance or any
judgment, decree, writ, injunction or order of any governmental authority
(collectively, "Applicable Laws") or any of the terms, conditions or provisions
of any judgment, decree, loan agreement, bond, note, resolution, indenture,
mortgage, deed of trust or other agreement or instrument to which it is a party
and which affects the Facility; (vii) except for the rights of Lessee under the
Facility Lease, no person has any oral or written lease, leasehold estate,
possessory right, license or option to lease or purchase the Facility and there
are no parties in possession of any portion of the Facility as lessees, tenants,
tenants at sufferance, permittees or trespassers other than the Lessee; (viii)
to Seller’s knowledge, Seller has not received any written notice of any
uncorrected violation of (A) any Applicable Law or (B) any restrictive covenant
applicable to the Facility; (ix) to Seller’s knowledge, Seller has not received
any written notice of any pending rezoning or land use action affecting the
Facility, (x) to Seller’s knowledge, Seller has not received any written notice
of any condemnation or eminent domain proceeding or the threat of same; (xi)
Seller has provided Purchaser true and complete copies of the Facility Lease;
(xii) to Seller’s knowledge, the Facility Lease is in full force and effect;
(xiii) to Seller’s Knowledge, all rents due on or before the Effective Date
under the Facility Lease have been timely paid; (xiv) to Seller’s knowledge,
Seller has not given any written notice of any Event of Default (as defined in
the Facility Lease); (xv) to Seller’s knowledge, Seller is not in default of any
material obligation of Seller as lessor under the Facility Lease; (xvi) to
Seller’s knowledge, Lessee is not in default of any of its material obligations
under the Facility Lease; (xvii) to Seller’s knowledge, Seller has not received
any written notice that there exists any occurrence, event, condition or act
which, upon the giving of notice or the lapse of time or both, would become a
material default by Lessee under the Facility Lease; and (xviii) Seller has not
entered into any contracts or agreements with respect to the Facility Lease that
remain in effect other than the Facility Lease.

 

2.2           Limitation of Representations and Acknowledgement of Purchaser.
Each representation or warranty made by Seller in this Agreement shall be, to
the extent not already specified, deemed made to the actual knowledge, as of the
date hereof, of C. Burney Dawkins, Vice President – Acquisitions and
Dispositions, without independent inquiry. Purchaser acknowledges that Seller
does not maintain an agent or employee at the Facility and Mr. Dawkins has no
knowledge of the day-to-day management of the Facility.

 



 6 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Purchaser represents and warrants the
following, each of which warranties and representations is material to and is
relied upon by Seller:

 

3.1           Corporate Organization; Etc. Purchaser is a corporation duly
organized and validly existing under the laws of the State of Maryland with full
power and authority to own assets and to carry on its business as it is now
being conducted.

 

3.2           Authorization, Binding Effect. If Purchaser does not terminate
prior to expiration of Due Diligence Period, the consummation of the
transactions contemplated herein will have been duly authorized and approved by
all necessary corporate action of Purchaser and Purchaser will have the full and
unrestricted right, power and authority to execute, deliver and perform this
Agreement and to consummate the transactions and perform all obligations
contemplated hereby and in all agreements, instruments and documents being or to
be executed and delivered by Purchaser in connection with such transactions.
This Agreement and each such other agreement, instrument and document, upon due
execution and delivery by Purchaser, will constitute the legal, valid, and
binding obligation of Purchaser, enforceable in accordance with its terms.

 

3.3           No Violation. Except for the approval of this transaction by
Purchaser’s board of directors during the Due Diligence Period, Purchaser is not
subject to or obligated under any certificate of incorporation, bylaw, law, or
rule or regulation of any Governmental Authority, or any agreement or
instrument, or any license, franchise or permit, or subject to any order, writ,
injunction or decree which would be in any material respect breached or violated
by the execution, delivery or performance of this Agreement.

 

3.4           Truth of Warranties, Representations, and Statements. All of the
statements, representations, and warranties made by Purchaser in this Agreement
are true and accurate in every material respect.

 

3.5           Changes in Representations and Warranties. Throughout the period
from the Effective Date through and including the Closing Date, Seller shall
give Purchaser prompt written notice of any representation and warranty made by
Seller in this Agreement which becomes materially inaccurate or incorrect, to
the extent Seller obtains knowledge of such inaccuracy or incorrectness.

 



 7 

 

 

ARTICLE IV.

COVENANTS OF SELLER

 

4.1           General Covenants. Until the Closing, Seller shall: (i) not sell
or otherwise dispose of any items of Personal Property, if any, unless replaced
with an item of like value, quality and utility; (ii) not enter into any
material contract, agreement or other arrangement relating to the operation,
maintenance or servicing of the Facility, except for those entered into in the
ordinary course of business and which are canceled upon Closing; (iii) cause to
be maintained in full force and effect the liability and fire and casualty
insurance as required by the Facility Lease; (iv) timely perform all its
obligations under the Facility Lease and not enter into any new leases or lease
amendments to the Facility Lease; (v) not cause or permit any claims, liens,
mortgages, deeds of trust, encumbrances, easements, reservations or restrictions
or any other matters to arise or be imposed upon the Facility in Seller’s name;
(vi) not undertake or permit any replacements or alterations of the use of the
Facility or create any obligation for repairs and maintenance undertaken except
in the ordinary course of business or in accordance with the terms of the
Facility Lease; (vii) maintain in full force and effect all permits,
certificates, licenses and governmental approvals pertaining to the occupancy,
use or operation of the Facility that are in Seller’s name, if any; (viii) not
violate any Applicable Laws; and (ix) not, directly or indirectly through any
officer, director, employee, agent or otherwise, solicit, initiate or encourage
submission of proposals or offers from any person relating to any acquisition of
all or any portion of the Assets.

 

4.2           Confidentiality. Seller will use its commercially reasonable
efforts to keep confidential all information relating to the terms of this
Agreement and all information relating to Purchaser (other than information that
is a matter of public knowledge or that has heretofore been or is hereafter
published in any publication for public distribution or filed as public
information with any governmental authority or disclosed pursuant to Applicable
Law, order, subpoena or demand of any governmental authority (including any
disclosure deemed necessary or advisable by Seller’s parent company pursuant to
applicable securities laws or otherwise on account of such parent being a
publicly traded entity) or as is necessary to be disclosed to lessors, lenders,
governmental authorities, Seller and Seller’s employees and third parties in
order to consummate this transaction).

 

4.3           Form of Ground Lease Assignment. Seller acknowledges that at least
three (3) business days before the end of the Due Diligence Period the Purchaser
shall propose a form of an assignment and assumption of the Ground Lease (the
“Proposed Ground Lease Assignment”) for the Seller’s review and approval, which
approval shall not be unreasonably withheld. The Seller agrees to provide its
comments to the Proposed Ground Lease Assignment at least one (1) business day
before the expiration of the Due Diligence Period and that the Purchaser may, at
its sole option, designate an affiliate of the Purchaser to be the assignee of
the Ground Lease.

 

ARTICLE V.

COVENANTS OF PURCHASER

 

Purchaser covenants and agrees with Seller that:

 

5.1           Compliance with Laws. Purchaser shall comply in all material
respects with all Applicable Laws Purchaser is required to comply with in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 



 8 

 

 

5.2          Required Consents; Governmental Approvals.

 

(a)          Lessee has a right of first refusal to purchase the Facility under
the Facility Lease (the “Lessee ROFR”). Seller has delivered a waiver of the
Lessee ROFR from Lessee in a form satisfactory to the Purchaser. Seller will
notify the Purchaser before the expiration of the Due Diligence Period if the
Lessee ROFR is in form satisfactory to the Title Company.

 

5.3           Form of Ground Lease Assignment. At least three (3) business days
before the end of the Due Diligence Period the Purchaser shall deliver the
Proposed Ground Lease Assignment for the Seller’s review and approval, which
approval shall not be unreasonably withheld. Seller and Purchaser acknowledge
that the Purchaser may, at its sole option, designate an affiliate of the
Purchaser to be the assignee of the Ground Lease. Once approved by the Seller
pursuant to Section 4.3 and by the Purchaser pursuant to this Section 5.3, the
Proposed Ground Lease Assignment shall hereinafter be referred to as the “Ground
Lease Assignment”.

 

5.4           Changes in Representations and Warranties. Throughout the period
from the Effective Date through and including the Closing Date, Purchaser shall
give Seller prompt written notice of any representation and warranty made by
Purchaser in this Agreement which becomes materially inaccurate or incorrect, to
the extent Purchaser obtains knowledge of such inaccuracy or incorrectness.

 

ARTICLE VI.

AS-IS SALE

 

6.1           Limited Indemnification by Seller. Seller unconditionally and
irrevocably indemnifies, protects and agrees to defend and hold harmless
Purchaser from and against any and all loss, cost or expense, including
reasonable attorneys’ fees up to, but not in excess of $500,000.00 in the
aggregate, arising from the material breach of any representation or warranty of
Seller contained in Section 2.1 above. The foregoing indemnification shall
survive the Closing Date for a period of nine months.

 

6.2           Seller’s Disclaimers. Except for the representations and
warranties in Section 2.1 above, Purchaser expressly acknowledges that the
Facility is being sold and accepted AS-IS, WHERE-IS, and Seller makes no
representations or warranties with respect to the physical condition or any
other aspect of the Facility, including, without limitation, (i) the structural
integrity of any of the Improvements, (ii) the manner, construction, condition,
and state of repair or lack of repair of any of the Improvements, (iii) the
conformity of the Improvements to any plans or specifications for the Facility,
including but not limited to any plans and specifications that may have been or
which may be provided to Purchaser, (iv) the conformity of the Facility to past,
current or future applicable zoning or building code requirements or the
compliance with any other laws, rules, ordinances, or regulations of any
government or other body, (v) the financial earning capacity or history or
expense history of the operation of the Facility, (vi) the nature and extent of
any right-of-way, lease, possession, lien, encumbrance, license, reservation,
condition, or otherwise, (vii) the existence of soil instability, past soil
repairs, soil additions or conditions of soil fill, susceptibility to
landslides, sufficiency of undershoring, sufficiency of drainage, (viii) whether
the Facility is located wholly or partially in a flood plain or a flood hazard
boundary or similar area, (ix) the existence or non-existence of asbestos,
underground or above ground storage tanks, hazardous waste or other toxic or
hazardous materials of any kind or any other environmental condition or whether
the Facility is in compliance with applicable laws, rules and regulations, (x)
the Facility’s investment potential or resale at any future date, at a profit or
otherwise, (xi) any tax consequences of ownership of the Facility or (xii) any
other matter whatsoever affecting the stability, integrity, other condition or
status of the land or any buildings or other Improvements situated on all or
part of the Facility (collectively, the “Property Conditions”), except for
warranties and representations expressly set forth in Section 2.1 above and in
any of the closing documents to be delivered by Seller as set forth herein.
EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN SECTION 2.1
ABOVE, PURCHASER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
ACTUAL OR POTENTIAL RIGHTS PURCHASER MIGHT HAVE REGARDING ANY FORM OF WARRANTY,
EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE relating to the Facility, its Improvements or the
Property Conditions, such waiver being absolute, complete, total and unlimited
in any way.

 



 9 

 

 

6.3           Seller’s Disclaimers for Review Items. If and to the extent that
Seller delivers documents, reports (including any environmental reports) or
other writings concerning the Facility, including the Property Documents
(collectively, the “Review Items”), to Purchaser, all such Review Items shall be
delivered without any representation or warranty as to the completeness or
accuracy of the data or information contained therein, and all such Review Items
are furnished to Purchaser solely as a courtesy, and Seller has neither verified
the accuracy of any statements or other information therein contained, the
method used to compile such information nor the qualifications of the persons
preparing such information. The Review Items are provided on an AS-IS-WHERE-IS
BASIS, AND PURCHASER EXPRESSLY ACKNOWLEDGES THAT SELLER MAKES NO REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE AS TO THE REVIEW ITEMS. Without Seller’s prior written
consent, Purchaser: (i) shall not divulge to any third party any of the Review
Items except in accordance with Section 6.2(ii) and shall not use the Review
Items in Purchaser’s business prior to the Closing, except in connection with
the evaluation of the acquisition of the Facility; (ii) shall ensure that the
Review Items are disclosed only to such of Purchaser’s officers, directors,
employees, consultants, investors, attorneys, advisors and lenders, as have
actual need for the information in evaluating the Facility; (iii) shall act
diligently to prevent any further disclosure of the information; and (iv) shall,
if the Closing does not occur, promptly return to Seller (without keeping
copies) all Review Items.

 



 10 

 

 

6.4           Purchaser’s Waivers and Obligations. After the Closing, Purchaser
shall be solely responsible for any and all continued ownership, maintenance,
management and repair of the Facility, Property Conditions, and all other
aspects of the Facility, whether the same shall be existing as of the Closing
Date or not. Except as expressly provided herein, to the fullest extent
permitted by law, Purchaser hereby waives any and all rights and benefits which
it now has, or in the future may have, conferred upon it by virtue of any
applicable state, federal, or local law, rule, or regulation as a result of any
alleged inaccuracy or incompleteness of the information or the purchase of the
Facility, including, without limitation, any environmental law, rule, or
regulation whether federal, state or local, including, without limitation, the
Comprehensive Response, Compensation and Liability Act of 1980 (42 U.S.C. §§9601
et seq.) as amended by the Superfund Amendments and Reauthorization Act of 1986,
and any analogous federal or state laws. With respect to Purchaser’s waiver of
the above, the Purchaser represents and warrants to Seller that: (a) Purchaser
is not in a significantly disparate bargaining position; (b) Purchaser is
represented by legal counsel in connection with the sale contemplated by this
Agreement and (c) Purchaser is knowledgeable and experienced in the purchase,
operation, ownership, refurbishing and sale of commercial real estate, and is
fully able to evaluate the merits and risks of this transaction. As part of the
provisions of this Section, but not as a limitation thereon, Purchaser hereby
agrees, represents and warrants that the matters released herein are not limited
to matters which are known or disclosed. In this connection, to the extent
permitted by law, Purchaser hereby agrees, represents, and warrants that it
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and Purchaser further agrees, represents and
warrants that the waivers and releases herein have been negotiated and agreed
upon in light of that realization and that Purchaser nevertheless hereby intends
to release, discharge and acquit Seller from any such unknown causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses which
might in any way be included in the waivers and matters released as set forth in
this Section above.

 

6.5           Confidentiality. Prior to Closing, Purchaser will use its
commercially reasonable efforts to keep confidential all information relating to
the terms of this Agreement, all information relating to Seller, and all
financial statements, drawings, designs, customer and supplier lists by
Purchaser (other than information which is a matter of public knowledge or which
has heretofore been or is hereafter published in any publication for public
distribution or filed as public information with any governmental authority or
disclosed pursuant to Applicable Law, order, subpoena or demand of any
governmental authority (including any disclosure deemed necessary or advisable
by Purchaser’s parent company pursuant to applicable securities laws or
otherwise on account of such parent being a publicly traded entity) or as is
necessary to be disclosed to lessors, lenders, governmental authorities,
Purchaser and Purchaser’s employees and third parties in order to consummate
this transaction).

 

6.6           Survival. Notwithstanding anything herein to the contrary, all of
the terms and provisions of this Article VI shall survive the Closing or a
termination of this Agreement for a period of nine months.

 

ARTICLE VII.

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

The obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment of the following conditions on or
before the Closing: (i) Seller’s representations and warranties made in Article
II shall be true and correct in all material respects as of the Closing as if
such representations and warranties had been made on the date of the Closing;
(ii) Seller shall have performed in all material respects all covenants and
obligations and complied in all material respects with all conditions set forth
in this Agreement to be performed or complied with by it on or before the
Closing; (iii) no action or proceeding before a court of any other governmental
agency or body shall have been instituted or threatened which would restrain or
prohibit the transactions contemplated by this Agreement; (iv) the Facility
shall not have suffered material damage or destruction to an extent that would
allow the Lessee the right to terminate the Facility Lease pursuant to the terms
thereof; (v) Seller shall not have received any notice of any condemnation or
eminent domain proceeding that would allow the Lessee the right to terminate the
Facility Lease pursuant to the terms thereof; (vi) Seller shall have delivered
into the Closing escrow its countersigned copies of the Seller Documents; and
(vii) and Closing shall occur contemporaneously with the closing under each of
the Related Contracts except for any Related Contract that shall have been
terminated as a result of an Allowable Termination Event.

 



 11 

 

 

ARTICLE VIII.

CONDITIONS TO THE OBLIGATIONS OF SELLER

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment of the following conditions on or
before the Closing: (i) Purchaser’s representations and warranties made in
Article III shall be true and correct in all material respects as of the Closing
as if such representations and warranties had been made on the date of the
Closing; (ii) Purchaser shall have performed in all material respects all
covenants and obligations and complied in all material respects with all
conditions set forth in this Agreement to be performed or complied with by it on
or before the Closing; (iii) no action or proceeding before a court of any other
governmental agency or body shall have been instituted or threatened which would
restrain or prohibit the transactions contemplated by this Agreement; (iv)
Closing shall occur contemporaneously with the closing under each of the Related
Contracts except for any Related Contract that shall have been terminated as a
result of an Allowable Termination Event; and (v) the Purchaser shall have
delivered into the Closing escrow its countersigned copies of the Purchaser
Documents.

 

ARTICLE IX.

CLOSING

 

9.1           Possession and Closing Documents.

 

(a)          Possession. Possession of all Assets sold hereunder shall be
delivered to Purchaser on the Closing Date, subject to the Facility Lease and
the Permitted Exceptions.

 

(b)          Closing Documents. Seller, by and through HRT and Lease Assignor,
respectively, shall deliver to Purchaser on the Closing Date:

 

(i)          A duly executed special warranty deed in the form attached hereto
as Exhibit B conveying the Real Property and Improvements to Purchaser, free and
clear of all encumbrances other than the Permitted Encumbrances (the "Deed");

 

(ii)         A duly executed Ground Lease Assignment;

 

(iii)        A duly executed Bill of Sale for any Personal Property in the form
attached hereto as Exhibit C;

 



 12 

 

 

(iv)        A duly executed assignment and assumption of the Facility Lease, in
the form attached as Exhibit D;

 

(v)         A duly executed estoppel certificate with respect to the Facility
Lease in a form reasonably acceptable to Lessee and Purchaser;

 

(vi)        Such additional bills of sale, certificates of title and other
appropriate instruments of assignment and conveyance, in form mutually but
reasonably satisfactory to Purchaser and Seller, dated as of the Closing,
conveying all title to the Assets, free and clear of all liens, liabilities,
security interests or encumbrances except as otherwise permitted herein;

 

(vii)       Evidence of the authority of Seller to execute and deliver the
Seller Documents in order to effectuate the Closing;

 

(viii)      Duly executed owner’s affidavit in the form attached hereto as
Exhibit E, which is attached hereto and incorporated herein by reference;

 

(ix)         A closing statement setting forth in reasonable detail the
financial transactions contemplated by this Agreement, including, without
limitation, the Purchase Price, all prorations, and the allocation of costs
specified herein ("Closing Statement"), duly executed by Seller;

 

(x)          A duly executed bring-down certificate reaffirming that the
representations and warranties of Seller are true and correct as of the Closing
Date;

 

(xi)         A duly executed certificate and affidavit of non-foreign status;
and

 

(xii)        Any other documents reasonably required by the Title Company.

 

(c)          Purchaser shall deliver to Seller or cause to be delivered to
Seller on the Closing Date, in addition to the Deposit set forth in Section 1.4
above, the following:

 

(i)          The duly executed Ground Lease Assignment;

 

(ii)         The duly executed Assignment of Lease;

 

(iii)        The Closing Statement; and

 

(iii)        Any other documents reasonably required by the Title Company.

 

9.2           Closing Adjustments. The following shall be apportioned with
respect to the Facility as of the Closing Date, as if Purchaser were vested with
title to the Facility during the entire day upon which Closing occurs:

 

(a)          All rents and other sums (the "Rents") due under the Facility Lease
for the month of Closing shall be prorated as of the Closing Date. If the Rents
have not been paid for the current month as of the Closing Date (the "Closing
Month Rents"), the prorated amount of the Closing Month Rents that would be due
Seller had the Lessee paid such amount for such month shall be paid to Seller at
Closing by Purchaser, and Purchaser shall be responsible for collecting the
Closing Month Rents from the Lessee.

 



 13 

 

 

(b)          Purchaser hereby acknowledges that it has had or will have the
opportunity to review the Facility Lease. Under the Facility Lease, Lessee is
responsible for all costs as it is an absolute net lease. Therefore there will
be no prorations of expenses payable by Lessee under the Facility Lease except
rent as prorated in subparagraph 9.2(a) above.

 

9.3           Closing Costs. Each party shall pay its respective attorney’s
fees. Seller shall pay (a) one-half of any escrow or closing charges of the
Title Company and title exam fees, (b) the basic premium for the Title Policy in
the amount of the Purchase Price (c) all costs (including recording costs) to
payoff and release any Monetary Encumbrance, and (d) any brokerage fees
associated with this transaction that are owed by the Seller. Purchaser shall
pay (a) one-half of any escrow or closing charges of the Title Company and title
exam fees, (b) the cost of all title endorsements required by Purchaser, (c) any
recording fees associated the recording of the Deed or the Assignment of Lease,
(d) all grantor’s tax or other similar transfer taxes; and (e) all costs
associated with the inspections and investigations conducted by Purchaser or its
agents or representatives during the Due Diligence Period.

 

ARTICLE X.

DEFAULT; REMEDIES

 

10.1           Purchaser’s Default. If at any time Purchaser is in default of
any representation, warranty or covenant of Purchaser under this Agreement in
any material respect, and Seller gives notice of such default to Purchaser
("Seller’s Notice") then Purchaser will have a period expiring on the tenth
(10th) Business Day after the date of Seller’s Notice ("Purchaser’s Cure
Period"), to (i) correct or cure Purchaser’s default or (ii) if the Due
Diligence Period has not expired, to terminate this Agreement by notice to
Seller, whereupon the Deposit shall be returned to Purchaser and neither party
shall have any further rights, duties or obligations hereunder except as
expressly survive the termination hereof.

 

10.2           Default Cured. If Purchaser does not elect to terminate during
the Due Diligence Period, and Purchaser’s default is corrected or cured within
Purchaser’s Cure Period, the parties shall proceed to Closing as herein
provided, with the Closing Date being extended by not more than fourteen (14)
days to accommodate any delay resulting from such default.

 

10.3           Default Not Cured. If Purchaser does not elect to terminate
during the Due Diligence Period, and Purchaser does not cure its default within
the Purchaser’s Cure Period, then, provided no default by Seller then exists and
provided that Seller has not elected to waive such default, this Agreement shall
terminate and the parties shall be released and discharged of and from all
further obligations and liabilities under this Agreement, and the Deposit shall
be paid to Seller as Seller’s sole and exclusive liquidated damages and in full
and complete settlement and liquidation of all damages sustained by Seller, it
being acknowledged by Seller and Purchaser that the amount of damages incurred
by Seller as a result of Purchaser’s default would be substantial but difficult,
if not impossible, to ascertain and that such liquidated damages represent the
parties’ best estimate of the damages Seller will incur as a result of such
default. Seller shall not be entitled to exercise any other rights, powers or
remedies at law or in equity, other than its right to receive the Deposit
pursuant hereto, and Seller hereby expressly and irrevocably waives all such
other rights, powers and remedies and hereby covenants not to sue.

 



 14 

 

 

10.4           Seller’s Default. If Seller is in default of any representation,
warranty or covenant of Seller under this Agreement in any material respect and
Purchaser gives notice of such default to Seller ("Purchaser’s Notice"), then
Seller will have a period expiring on the tenth (10th)

 

Business Day after the date of Purchaser’s Notice ("Seller’s Cure Period"), to
correct or cure Seller’s default.

 

10.5           Default Cured. If Seller’s default is corrected or cured within
Seller’s Cure Period, the parties shall proceed to Closing as herein provided,
with the Closing Date being extended by not more than fourteen (14) days to
accommodate any delay resulting from such default.

 

10.6           Default Not Cured. If Seller does not cure its default within the
Seller’s Cure Period then, upon notice to Seller, Purchaser may elect to either
(i) proceed to Closing, in which case all rights to object to an event of
default shall be waived by Purchaser; or (ii) terminate this Agreement. If
Purchaser elects to terminate this Agreement under subsection (ii) above, then
(A) the Deposit shall be retained by Purchaser; and (B) Purchaser shall not be
entitled to pursue any action for damages against Seller for any cause
whatsoever.

 

ARTICLE XI.

MISCELLANEOUS PROVISIONS

 

11.1           Amendment and Modification. This Agreement may be amended,
modified and supplemented only by written agreement of all the parties with
respect to any of the terms contained herein.

 

11.2           Waiver of Compliance; Consent. Any failure of Seller, on the one
hand, or Purchaser, on the other hand, to comply with any obligation, covenant,
agreement or condition may be waived in writing by the other party, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. Whenever this Agreement
requires or permits consent by or on behalf of any party, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section.

 

11.3           Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be personally
delivered, or sent by facsimile transmission (provided a copy is thereafter
promptly mailed as hereinafter provided), or sent by overnight commercial
delivery service (provided a receipt is available with respect to such
delivery), or mailed by first-class registered or certified mail, return receipt
requested, postage prepaid (and shall be effective when received, if sent by
personal delivery or by facsimile transmission or by overnight delivery service,
or on the third (3rd) day after mailing, if mailed):

 



 15 

 

 

If to Seller, to:

 

Pennsylvania HRT, Inc., and

HR Acquisition of Pennsylvania, Inc.

3310 West End Avenue, Suite 700

Nashville, Tennessee 37203

Attention: C. Burney Dawkins AND

General Counsel

Fax No.:615-269-8260

E-mail: bdawkins@healthcarerealty.com AND

jbryant@healthcarerealty.com

 

with copies to (which shall not constitute notice):

 

Sirote & Permutt, P.C.

2311 Highland Avenue South

Birmingham, Alabama 35205

Attention: Tom Ansley

Fax No.: 205-212-3808

E-mail: tansley@sirote.com

 

If to Purchaser, to:

 

c/o Global Medical REIT, Inc.

4800 Montgomery Lane, Suite 450

Bethesda, Maryland 20814

Fax: 202-380-0891

Email: AlfonzoL@GlobalMedicalREIT.com

 

with a copy to (which shall not constitute notice):

 

Bradley Arant Boult Cummings LLP

1600 Division Street, Suite 700

Nashville, TN 37203

Attn: Ann Peldo Cargile

Fax: 615-252-2373

Email: acargile@bradley.com

 

or to such other person or address as any party shall furnish to the other
parties in writing pursuant to this Section. Notwithstanding the foregoing,
Purchaser shall be permitted in connection with the exercise of its rights to
terminate this Agreement or to give title, survey or environmental objections on
or before the expiration of the Due Diligence Period to send any such
termination or objection notice via electronic mail which shall constitute
effective delivery for purposes hereof.

 



 16 

 

 

11.4          Brokers and Finders; Expenses. Except for Seller’s retention of
Jones Lang LaSalle, whose compensation shall be the sole obligation and
responsibility of Seller, the parties hereto represent and warrant to each other
that none of them has retained any broker or finder in connection with this
transaction. Seller on the one hand, and Purchaser, on the other, each agrees to
indemnify the other for any losses incurred with respect to a breach of this
Section. Except as otherwise provided herein, each party hereto shall bear its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

 

11.5           Attorney’s Fees. In the event any proceeding or suit is brought
to enforce this Agreement, the prevailing party shall be entitled to all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
such party in connection with any action, suit or proceeding to enforce the
other’s obligations under this Agreement.

 

11.6           Assignment. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective heirs,
successors and permitted assigns.

 

Purchaser may assign its rights under the Agreement, at the Closing, to an
affiliate that controls Purchaser or is controlled by Purchaser or is under
common control with Purchaser, including joint venture entities in which
Purchaser or its affiliates share control with third parties, without the prior
written consent of Seller (each such assignee a "Purchaser’s Permitted
Assignee"). Other than the foregoing, neither Purchaser nor Seller may assign
this Agreement without first obtaining the other party’s written consent, which
may be withheld in such other party’s sole discretion. Upon an assignment by
Purchaser of its rights under the Agreement in accordance with this Section,
Purchaser’s Permitted Assignee(s) shall be deemed to be the Purchaser hereunder
and shall be the beneficiary of all of Seller’s warranties, representations and
covenants in favor of Purchaser under this Agreement.

 

11.7           Governing Law. This Agreement shall be governed by the laws of
the State or Commonwealth where the Facility is located as to, including, but
not limited to, matters of validity, construction, effect and performance but
exclusive of its conflicts of law’s provisions.

 

11.8           Business Day. If the date for the giving of notice or performance
of any duty or obligation hereunder falls on a day that is not a business day,
such date shall be automatically extended to the next Business Day. As used
herein, a "business day" means any day other than a Saturday, Sunday or any
other day on which banks are authorized to be closed in Nashville, Tennessee.

 

11.9           Counterparts; Facsimile Signature. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Executed
counterparts of this Agreement or any amendment hereto may be delivered by
electronic or facsimile transmission.

 

11.10           Headings. The Article and Section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

11.11           Entire Agreement. This Agreement, which term as used throughout
includes the Exhibits hereto, embodies the entire agreement and understanding of
the parties in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to such subject matters contained herein.

 



 17 

 

 

11.12           Warranty of Authority. Each of the parties warrants that the
persons signing on their behalf have the right and power to enter into this
Agreement and to bind them to the terms of this Agreement.

 

11.13           Exhibits. Nothing in any Exhibit shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
applicable Exhibit identifies the exception and the specific representation to
which it relates with reasonable particularity and describes the relevant facts
in reasonable detail. Any fact or item disclosed on any Exhibit hereto shall not
be deemed by reason only of such inclusion, to be material and shall not be
employed as a point of reference in determining any standard of materiality
under this Agreement.

 

11.14           Reliance. In executing and in carrying out the provisions of
this Agreement, the parties are relying solely on the representations,
warranties and agreements contained in this

 

Agreement and on any writing delivered pursuant to provisions of this Agreement
or at the Closing of the transactions herein provided for and not upon any
representation, warranty, agreement, promise or information, written or oral,
made by any person other than as specifically set forth herein or therein.

 

11.15           Publicity. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other parties, which approval shall not be unreasonably
withheld or delayed; provided, however, that any party may make the following
public disclosure (without the consent of the other party): (a) if prior to
Closing, such disclosure it believes in good faith is required by Applicable Law
or stock market rule; or (b) if post-Closing, disclosure of such of the
principal terms of the transaction contemplated by this Agreement that such
party elects to make.

 

11.16           Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES
THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

11.17         Section 1031 Exchange. Seller hereby notifies Purchaser that the
Property may be sold pursuant to the 1031 like-kind exchange provision of the
Internal Revenue Code. Purchaser agrees to execute at or before Closing all
documents reasonably necessary or appropriate to accomplish the sale under the
like-kind exchange rules as prepared by Seller’s attorney, provided that
Purchaser shall not be required to execute any document that would or might (i)
require Purchaser to incur any cost or expense, (ii) require Purchaser to take
title to any property other than the Property, or (iii) require Purchaser to
incur any liability, whether current, accrued or contingent. Seller shall be
responsible for all costs of such documentation and agrees that no terms or
conditions in this Agreement shall change due to the execution of the like-kind
exchange documents, nor shall Closing be delayed thereby. As aforesaid,
Purchaser will not be required to purchase any property, but may be required to
pay the net cash consideration due hereunder into an escrow fund established for
the purposes of the like-kind exchange. Seller shall defend, indemnify and save
Purchaser harmless, following Closing, from any loss, expense, claims or damages
in connection with Purchaser executing any such like-kind exchange documents.
The provisions of this Section 11.17 shall survive the Closing.

 

[SIGNATURE PAGES FOLLOW]

 

 18 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or have caused their duly
authorized officers to execute this Agreement as of the date first written
above.

 



  GMR MECHANICSBURG, LLC, a Delaware limited liability company         By: /s/
Donald McClure       Title: Chief Financial Officer       Date: November 29,
2016

 

[SELLER’S SIGNATURE PAGE TO FOLLOW]

 



Purchaser’s Signature Page - Mechanicsburg Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or have caused their duly
authorized officers to execute this Agreement as of the date first written
above.

 



  HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation       By: /s/
C. Burney Dawkins     Vice President – Acquisitions and Dispositions        
Date: November 29, 2016         PENNSYLVANIA HRT, INC., a Pennsylvania
corporation       By: /s/ C. Burney Dawkins     Vice President – Acquisitions
and Dispositions         Date: November 29, 2016

 



Seller’s Signature Page - Mechanicsburg Purchase Agreement

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE REAL PROPERTY

 

ALL THOSE CERTAIN tracts or parcels of land situated in Upper Allen Township and
Lower Allen Township, Cumberland County, Pennsylvania, as shown on a Land Title
Survey for Rehab Hospital in Mechanicsburg as prepared by Charles W. Junkins,
Registered Surveyor, dated June 6, 1986, more particularly described as follows:

 

LOT NO. 1

 

BEGINNING at a point, being the northeasterly corner of Lot No. 1 and the
intersection of lands now or formerly known as Windsor Park and the westerly
boundary line of the dedicated right-of-way line of Lancaster Boulevard; thence
S 44°19’38” E, a distance of 11.88 feet to a point; thence by a curve to the
right having a radius of 234 feet, an arc distance of 78.66 feet to a point;
thence S 25°00’ E, a distance of 8.60 feet to a point; thence by a curve to the
right having a radius of 20 feet, an arc distance of 27.09 feet to a point;
thence S 52°36’30” W, a distance of 76.14 feet to an iron pin at the boundary
line of Upper Allen Township and Lower Allen Township; thence N 42°41’20” W, a
distance of 101.50 feet to a post; thence N 46°20’43” E, a distance of 110.00
feet to an iron pin, being the point and place of BEGINNING.

 

LOT NO. 3

 

BEGINNING at a concrete monument at the intersection of the easterly dedicated
right-of-way line of Lancaster Boulevard, the southwesterly corner of lands
known as Windsor Park and the northwesterly corner of Lot No. 3; thence N
46°20’43” E, a distance of 346.04 feet to an iron pin at the intersection of
lands known as Windsor Park and lands now or formerly of Florence C. Manning and
John P. Manning; thence S 43°55’26” E, a distance of 472.04 feet, more or less,
to an iron pipe; thence S 45°00’38” W, a distance of 75.86 feet to an iron pin;
thence S 24°44’41” E, a distance of 388.21 feet to a concrete monument; thence S
58°31’12” W, a distance of 83 feet to a point; thence N 31°28’48” W, a distance
of 5 feet to a point; thence S 58°31’12” W, a distance of 110 feet to a point;
thence S 31°28’48” E, a distance of 5 feet to a point; thence S 58°31’12” W, a
distance of 172.93 feet to an iron pin; thence S 25°00’ E, a distance of 546.51
(erroneously described on prior plans and deeds as 576.73 feet) to a concrete
monument at the point of intersection of lands of Mechanicsburg Rehab Associates
and the northerly right-of-way line of Wilson Lane; thence S 58°30’47” W, a
distance of 25.16 feet along said right-of-way line to a concrete monument at
the intersection of Wilson Lane and the easterly right-of-way line of Lancaster
Boulevard; thence N 25°00’ W, a distance of 1,231.21 feet along said dedicated
right-of-way line to a point; thence along same by a curve to the left having a
radius of 284 feet, an arc distance of 95.47 feet to a point; thence along same,
N 44°19’38” W, a distance of 11.82 feet to a concrete monument, being the point
and place of BEGINNING.

 

BEING the same premises which Rehab Realty Company, a Pennsylvania general
partnership, by deed dated October 30, 1985, recorded November 1, 1985 in
Cumberland County Deed Book 0, Volume 31, Page 635, granted and conveyed unto
Healthland, Incorporated, a Pennsylvania corporation.

 

BEING Lot No. 3 on the Final Subdivision Plan for Rehab Realty Company last
revised October 14, 1985.

 

 

 

 

EXHIBIT B

 

Form of Special Warranty Deed

 

Record and Return to: 

___________________________

___________________________

 ___________________________

Attn: __________________

 

TAX PARCEL NO.: __________________

  

SPECIAL WARRANTY DEED - CORPORATION

 

THIS DEED, made this _____ day of ____________________, 2016, by PENNSYLVANIA
HRT, INC., a corporation organized and existing under and by virtue of the laws
of the Commonwealth of Pennsylvania (hereinafter called “Grantor”), of the one
part, GMR MECHANICSBURG, LLC, a limited liability company organized and existing
under and by virtue of the laws of the State of Delaware (hereinafter called the
“Grantee”) of the other part.

 

WITNESSETH, that in consideration of ($ _________________) Dollars, in hand
paid, the receipt whereof is hereby acknowledged, the said Grantor does hereby
grant and convey unto the said Grantee and its successors and assigns,

 

The real property the real property located in the Municipality of
Mechaincsburg, County of Cumberland, Pennsylvania and more particularly
described on Exhibit A attached hereto and made a part hereof (the “Property”),
subject to the matters set forth on Exhibit B attached hereto and made a part
hereof.

 

Being the same premises which ___________ by deed, dated ____________, and
recorded in the Office of the Recorder of Deeds in and for Cumberland County,
Pennsylvania, in Record Book Volume ____, Page _____, granted and conveyed unto
______________, Grantor hereof in fee.

 

Together with all of Grantor’s right, title, and interest, if any, in and to the
rights, privileges, easements, servitudes, rights-of-way and appurtenances
belonging or appurtenant to the Property and all improvements on the Property.

 

To Have and to Hold, the same in fee simple forever.

 

AND the Grantor(s) do hereby covenant to and with the said Grantee that the said
Grantor is lawfully seized of the said land in fee simple; that the Grantor has
good right and lawful authority to sell and convey the said land; that Grantor
hereby warrants the title to the said land and will forever defend the same
against the lawful claims of all persons claiming by, through or under Grantor.

 

(Signatures and acknowledgements on the following page)

 

 

 

 

IN WITNESS WHEREOF, the said Grantor has caused these presents to be duly
executed, the day and year first above written.

 

SEALED AND DELIVERED,

 



  PENNSYLVANIA HRT, INC.       By     C. Burney Dawkins   Vice President –
Acquisitions   and Dispositions

 



STATE OF TENNESSEE:     SS: COUNTY OF DAVIDSON:  

 

On this _____ day of ___________________, A.D. 2016, before me, the undersigned
officer, personally appeared C. Burney Dawkins who acknowledged himself to be
the Vice President – Acquisitions and Dispositions of PENNSYLVANIA HRT, INC.,
and that he, as such Vice President – Acquisitions and Dispositions, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained, by signing the name of PENNSYLVANIA HRT, INC. by himself as Vice
President – Acquisitions and Dispositions.

 

In witness whereof, I hereunto set my hand and official seal.

 



  Notary Public ______________________       My Commission Expires:
____________________     (SEAL)         Notary Public ______________________    
  My Commission Expires: ____________________     (SEAL)  



 

 

 

 

EXHIBIT C

 

BILL OF SALE

 

THIS BILL OF SALE is made this ____ day of December, 2016, by and between HR
ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania corporation ("Transferor"),
and GMR MECHANICSBURG, LLC, a Delaware limited liability company ("Transferee").
All capitalized terms used herein, but not specifically defined herein, shall
have the meanings given to such terms in that certain Purchase Agreement, dated
as of November 29, 2016 (the "Agreement") by and between Transferor and
Transferee.

 

RECITALS

 

A.           Transferor is the owner of the leasehold estate of that certain
real property located in Cumberland County, Pennsylvania, as more particularly
described in Exhibit A attached hereto and incorporated herein by this reference
(the "Land"). Transferor is also the owner of all buildings, structures and
other improvements situated on the Land (collectively, the "Improvements"), and
the Personal Property (as defined in the Agreement) used in connection
therewith. The Land and the Improvements shall be referred to herein,
collectively, as the "Facility."

 

B.           Pursuant to the Agreement, Transferor is required to transfer and
assign to Transferee as of the Closing Date (as defined in the Agreement) all of
Transferor’s right, title and interest in and to the Facility, including the
Personal Property.

 

C.           In order to perfect the transfer and vesting of the Personal
Property to and in Transferee and in order that Transferee shall be in
possession of an instrument evidencing the same, as set forth more fully herein
and in the Agreement, Transferor and Transferee have made and entered into this
Bill of Sale.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

 

1.          Transfer of Personal Property. Effective as of the date hereof,
Transferor hereby grants, assigns, transfers, conveys and delivers to
Transferee, absolutely and unconditionally, and free from all encumbrances and
other claims of any kind, all of Transferor’s right, title and interest in and
to the Personal Property (as defined in the Agreement) as listed on Exhibit B to
this Bill of Sale, which is attached hereto and incorporated herein by
reference.

 

2.          Acceptance. Except as otherwise provided in the Agreement,
Transferee hereby accepts the foregoing transfer and assignment of Personal
Property.

 

3.          Enforcement. In the event of any action or suit by either party
hereto against the other arising from or interpreting this Bill of Sale, the
prevailing party in such action or suit shall, in addition to such other relief
as may be granted, be entitled to recover its costs of suit and actual
attorneys’ fees, whether or not the same proceeds to final judgment.

 



 

 

 

4.          Successors and Assigns. This Bill of Sale shall be binding upon and
inure to the benefit of Transferor and Transferee and their respective
successors and assigns.

 

5.          Counterparts. This Bill of Sale may be executed in multiple
counterparts, all of which shall be but one and the same instrument, binding on
all parties when all separately executed copies have been fully delivered.

 

6.          Governing Law. This Bill of Sale shall be construed and enforced
according to and governed by the laws of the State in which the Land is located.

 

[Remainder of Page Intentionally Left Blank. Signatures on Following Page.]

 

 

 

 

IN WITNESS WHEREOF, Transferor and Transferee have executed this Bill of Sale as
of the date first written above.

 



  “Transferror”       HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania
corporation       By     C. Burney Dawkins   Vice President – Acquisitions   and
Dispositions

 

  “Transferee”       GMR MECHANICSBURG, LLC, a Delaware limited liability
company       By:           Name:            Title:  

 

Exhibit A to Bill of Sale

 

Land

 

Exhibit B to Bill of Sale

  

Personal Property

 

 

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

The Parties to this Assignment are HR ACQUISITION OF PENNSYLVANIA, INC., a
Pennsylvania corporation (“Assignor”), whose mailing address is 3310 West End
Avenue, Suite 700, Nashville, Tennessee 37203, and GMR MECHANICSBURG, LLC, a
Delaware limited liability company (“Assignee”), whose mailing address is 4800
Montgomery Lane, Suite 450, Bethesda, Maryland 20814. This Assignment shall be
effective as of December 20, 2016 (the “Effective Date”). Assignor and Assignee
are sometimes referred to herein as the “Parties.”

 

WHEREAS, Assignor is the landlord under that certain Lease Agreement, dated as
of May 10, 1996 (the “Original Lease”), whereby Lessor agreed, among other
things, to lease to Lessee, and Lessee agreed to lease from Lessor, premises
located at 175 Lancaster Blvd., Mechanicsburg, Pennsylvania 17055 and generally
known as HealthSouth Rehabilitation Hospital of Mechanicsburg (the “Facility” or
the “Premises”).

 

WHEREAS, Assignor and Lessee subsequently amended the Original Lease pursuant to
(i) that certain Omnibus Amendment Agreement No. 1 to Lease Agreements, dated as
of March 31, 2006 (“Omnibus No. 1”), (ii) that certain Omnibus Amendment
Agreement No. 2 to Lease Agreements, dated as of March 11, 2009 (“Omnibus No.
2”) (iii) that certain Omnibus Amendment Agreement No. 3 to Lease Agreements,
dated as of August 1, 2011 (“Omnibus No. 3” and, together with Omnibus No. 1 and
Omnibus No. 2, the “Omnibus Amendments”), and (iv) that certain Fourth Amendment
to Lease Agreement, dated as of November 1, 2011 (“Amendment No. 4”);

 

WHEREAS, the Omnibus Amendments also amend leases relating to other facilities
operated by Lessee or its affiliates other than the Facility (collectively, the
“Unrelated Leases”);

 

WHEREAS, for purposes of this Assignment, the term “Lease” shall mean the
Original Lease, as amended by the Omnibus Amendments to the extent, but only to
the extent, they relate to the Facility, and as further amended by Amendment No.
4;

 

WHEREAS, Assignee desires to purchase and assume from Assignor, and Assignor
desires to sell and assign to Assignee all of the rights, benefits, and
privileges as “Lessor” under the Lease, as set forth in this Assignment; and

 

WHEREAS, Assignor desires to retain all of the rights, benefits, and privileges
as “Lessor” under the Omnibus Amendments to the extent they relate to the
Unrelated Leases, as set forth in this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein set forth:

 

1.          As of the Effective Date, Assignor does hereby assign, transfer, and
deliver unto Assignee all of the right, benefits and privileges as “Lessor”
under the Lease, subject to all terms, conditions, reservations and limitations
set forth in the Lease.

 



 

 

 

2.          As of the Effective Date, Assignee accepts, on the terms and
conditions herein specified, this Assignment, and assumes the obligations,
liabilities and performance of all the terms and conditions of “Lessor” to be
performed under the Lease from and after the Effective Date.

 

3.          Assignor hereby agrees to indemnify and hold harmless Assignee from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) to the extent resulting by reason of the failure of
Assignor to perform any of the obligations as “Lessor” under the Lease prior to
the Effective Date.

 

4.          Assignee hereby agrees to indemnify and hold harmless Assignor from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) resulting by reason of the failure of Assignee to
perform any of the obligations as “Lessor” under the Lease on and after the
Effective Date.

 

5.          Assignor and Assignee hereby acknowledge and agree that,
notwithstanding anything to the contrary contained herein, Assignor is hereby
retaining all of the rights, benefits, and privileges as “Lessor” under the
Omnibus Amendments to the extent they relate to the Unrelated Leases.

 

6.          No course or dealing between Assignor and Assignee and no delay on
the part of any party in exercising any rights under this Assignment shall
operate as a waiver of the rights of the Assignor or the Assignee. No covenant
or other provision of this Assignment may be waived unless by a written
instrument signed by the Parties so waiving such covenant or other provision.

 

7.          Whenever possible, each provision of this Assignment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Assignment shall be prohibited or invalid, the
remainder of this Assignment shall continue in full force and effect. This
Assignment has been made and entered into in the State of Tennessee, and the
laws of the state shall govern the validity and interpretation hereof and the
performance hereunder by the Parties hereto.

 

8.          The signatories to this Assignment represent that they have the
right and power to legally bind to this Assignment the parties they represent.
All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
heirs, legal representatives, successors and assigns.

 

9.          This Assignment may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Executed counterparts of this Assignment
or any amendment hereto may be delivered by electronic or facsimile
transmission.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the
Effective Date.

 



  “Assignor”       HR ACQUISITION OF PENNSYLVANIA, INC., a Pennsylvania
corporation       By     C. Burney Dawkins   Vice President – Acquisitions   and
Dispositions

 

  “Assignee”       GMR MECHANICSBURG, LLC, a Delaware limited liability company
      By:           Name:            Title:  

 

 

 

 

EXHIBIT E

 

OWNER’S AFFIDAVIT

 

THIS AFFIANT, PENNSYLVANIA HRT, INC., a Pennsylvania corporation, being duly
cautioned and sworn, deposes and says that, to its actual knowledge without any
independent investigation:

 

1.          Affiant is the record owner of the premises described on Exhibit A
(the “Property”).

 

2.          No person is in possession or has a right to possession of the
Property, other than the Lessee under the Facility Lease (as defined in the
Purchase Agreement).

 

3.          Affiant has not granted any right of first refusal or option to
purchase the Property except as may be disclosed in title commitment no.
160561PHI dated October 31, 2016 (the “Title Commitment”), issued by Fidelity
National Title Insurance Company (the “Title Company”) or as set forth in the
Facility Lease.

 

4.          Affiant has delivered no unrecorded mortgage or other lien affecting
the Property nor has it delivered any unrecorded easement or other matter
affecting title to the Property during its period of ownership of the Property,
except as disclosed in the Title Commitment.

 

5.          There have been no repairs, additions or improvements made, ordered
or contracted by the Affiant to be made on or to the Property in the last six
months that remain unpaid.

 

THIS AFFIDAVIT is made for the purpose of inducing Title Company to issue a
title insurance policy or policies or other title evidence, and if acting as
escrow or closing agent, then to disburse any funds held as escrow or closing
agent. As used herein, the term “Affiant’s knowledge” means the actual knowledge
of C. Burney Dawkins; provided that nothing herein shall give rise to any
personal liability for C. Burney Dawkins.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

 

 

  

THUS DONE AND SIGNED by Affiant this _____ day of _______________, 2016.

 

  “Affiant:”       PENNSYLVANIA HRT, INC., a Pennsylvania corporation       By  
  C. Burney Dawkins   Vice President – Acquisitions and Dispositions

 

STATE OF TENNESSEE ) COUNTY OF DAVIDSON   )

 

On this _____ day of ___________________, A.D. 2016, before me, the undersigned
officer, personally appeared the within named C. Burney Dawkins, to me
personally well known, who acknowledged himself to be the Vice President –
Acquisitions and Dispositions of PENNSYLVANIA HRT, INC., a Pennsylvania
corporation, and that he, as such Vice President – Acquisitions and
Dispositions, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing the name of PENNSYLVANIA HRT, INC. by
himself as the Vice President – Acquisitions and Dispositions.

 

In witness whereof, I hereunto set my hand and official seal.

 

  Notary Public _________________________       My Commission Expires:
________________

 

(SEAL)

 



 

